Question Time (Council)
The next item is Question Time (B6-0227/09).
The following questions are addressed to the Council.
Subject: Anti-Lisbon rhetoric
The global financial crisis has shown us just how imperative it is to have a strong European Union. We have learnt quickly in Ireland that myths and disinformation about the Lisbon Treaty will be small comfort in a shrinking economy and with rising unemployment. With the EU Presidency held by the Czech Republic, and the country's own President espousing anti-Lisbon rhetoric, how does the Council intend to reconcile these messages with the patent need for greater, rather than less, EU cooperation?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, the Council has always made plain its determination to strengthen cooperation within the EU, particularly in times of crisis. The Czech Presidency, following on from the activities of its predecessor, is working hard to resolve the problems caused by the current financial and economic crisis and in this context has adopted measures at various levels. It has established a joint framework for Member States, as can be seen for example from the bank rescue plan, the European economic recovery plan, the regulation and supervision of financial markets. The European Parliament has also contributed to these measures by supporting investment in infrastructure, and not least through its efforts on the international scene. The Council at its meeting of 19 and 20 March focused on overcoming the financial crisis and the problems of the real economy and made it very clear that Europe can confront these problems and stop the current crisis only through unified and coordinated action within the framework of the single market and economic and monetary union. The Council decided at its meeting on 19 March that a closely coordinated EU response within the framework of the European economic recovery plan should mobilise all available instruments, including Community resources, and that it should fully integrate the strategies of growth, employment, social integration and social security.
As far as the Treaty of Lisbon is concerned, the Council reached an agreement in December last year concerning further progress. At the request of Ireland, the Member States agreed to provide specific legal guarantees relating to the issues that were a source of concern during last year's referendum in Ireland. The Council also agreed that if the Treaty of Lisbon comes into force, then in accordance with essential legal procedures a decision would be adopted on the continuing national representation of each Member State in the Commission. With the exception of the completion of detailed related activities focused on this topic by mid 2009 and assuming a satisfactory implementation, the Irish government at the same time committed to work for the ratification of the Treaty of Lisbon by the end of the current functional period of the Commission. The European Council in its meeting of 19 and 20 March was informed of the current situation regarding this matter and decided to return to it at the June 2009 meeting.
Madam President, may I thank the Minister for his reply.
I think we are far too defensive in this House - and in institutions generally - when it comes to Lisbon and the European Union in general. It is time that we put some of the people who are attacking Europe on the defensive. Where would we be without the European Central Bank? Where would we be - those of us who are in the euro zone - without the euro zone?
The one thing we do not have is an identifiable head of the European Council who can speak on matters of economic recovery, and I think it is clear that the provision in the Lisbon Treaty to provide for such a person is really essential. If we had that person in place now we would not have the zigzagging that goes on between the six-monthly presidencies.
Perhaps the Minister might say in his reply what he sees as the prospects for the ratification of the Treaty in the Czech Republic.
President-in-Office of the Council. - (CS) I will respond to all of the questions later, in one go.
It is our normal procedure for you to reply firstly to the questioner and his supplementary question and then, normally, I will - and that is my decision - take the other supplementary questions together and put them to you.
I should be obliged if you would answer first.
President-in-Office of the Council. - (CS) Thank you, Madam President. Ladies and gentlemen, I will answer the question. I would like to emphasise that in the Czech Republic, as far as ratification of the Treaty of Lisbon is concerned, the two-chamber Parliament made up of the House of Representatives and the Senate is working very hard on this Treaty and on 18 February this year it was passed by the House of Representatives. Here I must stress that under Czech constitutional rules it is essential to have a constitutional majority to pass this Treaty. The Senate of the Czech Parliament will probably vote on the Treaty on 6 May, but the Senate has made its approval conditional on the drafting of an appropriate law under which the transfer of powers from the level of qualified majority voting requires the consent of both chambers of Parliament. This amounts to a so-called conditional mandate. The relevant law has already been drafted and approved, and we expect that on 6 May the Senate will vote on this law and that, once it is passed, the Treaty of Lisbon will receive parliamentary ratification.
Does the Czech Presidency not agree that the problem in the case of the Lisbon Treaty is not so much a lack of information about it, since the information is there and is available, but the considerable amount of misinformation wilfully put about by the opponents of the Treaty?
Given that the Treaty is not being signed by the European institutions but was negotiated by the Member States, does it not also agree that the national governments must do much more to counter the myths and misinformation that Mr Mitchell referred to and get their act together in this vital debate for the future of Europe?
Minister, I am sure that in your country, as in Ireland, voters sense and worry about the Orwellian feel to the EU at the moment. They are not stupid, and they know that the Commission gerrymandered its legislative agenda so that no bad news entered the Irish media's bloodstream.
It is a shame that Mr Mitchell, Mr Corbett and others are so blinded by the glittering prizes of being successful Eurocrats that they miss the point: that the people of Ireland have delivered their decision. Perhaps, sir, you could get the Council to instruct the Commission to stop the massive growth of its communication and information - otherwise known as propaganda - departments, and allow the results delivered by the wonderful Irish people to stand and prove that democracy lives in the European Union.
President-in-Office of the Council. - (CS) I must emphasise that we should all have the courage to admit to ourselves that EU citizens have very little awareness of how the EU operates. The EU affects EU citizens very often in an abstract way and its institutions are very difficult to understand. The lower the level of awareness the easier it is for conditions to arise that are conducive to, for example, misinformation, which takes a hold on people's minds more readily precisely because they are not sufficiently informed about how the EU operates. In my opinion, addressing the democratic deficit and addressing the fact that citizens do not always identify with the EU and its institutions would ensure that disinformation and lies do not have a chance to take hold. I firmly believe that every EU Member State government has a fundamental duty to speak out against disinformation and falsehood. At the same time EU Member States' governments should inform their citizens regularly about all matters relating to European integration. I firmly believe that only then will we achieve real democratic progress.
Subject: Double taxation
In view of the recent case-law of the Court of Justice concerning double taxation, what measures does the Council intend to propose in order to harmonise European tax law so that European citizens do not have to pay twice for the same taxable transaction?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, as far as the current state of affairs in the Community is concerned, no measures have yet been adopted at a Community level to eliminate double taxation in the area of direct taxation except for Council Directive 90/435/EEC of 23 July 1990 on the common system of taxation applicable in the case of parent companies and subsidiaries of different Member States, the convention of 23 July 1990 on the elimination of double taxation in connection with the adjustment of profits of associated enterprises and Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments. This arises from the fact that the area in question falls within the responsibility of Member States, provided that they respect Community law. Agreements on eliminating double taxation which are concluded bilaterally between Member States in accordance with the aforementioned autonomous powers and consistent with the OECD sample agreement do not appear to be sufficient for eliminating all legal double taxation in the EU.
The Commission, which has the exclusive right to initiate laws in the Community in relation to direct taxation, at present clearly prefers a pragmatic approach to this matter in view of the principle of subsidiarity that applies to Community legislation in the area of direct taxation and in view of the requirement for unanimity. This pragmatic approach should encourage Member States to cooperate in ensuring that their domestic taxation systems, including bilateral agreements on taxation, are functioning smoothly. This is mentioned, among other things, in the Commission communication on coordinating Member States' direct tax systems in the internal market, especially in the final version of document COM 2006/823. The Council confirmed this coordination-based approach of the Commission in its conclusions of 27 March 2007. It emphasised that the functioning of the internal market can be improved through cooperation in the area of taxation at a Member State level and, where appropriate, at a European level, while respecting Member State powers at the same time. The Council declared that acceptable solutions could take various forms, in accordance with the principle of subsidiarity.
(ES) Mr President, the information that you are giving us is correct, but we as Members of this House, and most definitely the citizens of Europe, get the impression that there is a very dangerous gap in Community law.
At present, whilst tax demands continue to be intensified in every one of the Member States, mobility is almost impossible.
When we ask the Commission to explain this pragmatic approach, it seems that the Commission does not have any support in the Council. We seem to find ourselves in a vicious circle, in which the Commission refers us to the Council, and the Council refers us back to the Commission, but, meanwhile, the reality is that the citizens of this Europe that we are trying to build do not have the option to reside in different countries or to establish relationships, due to the heavy tax burden caused by the lack of harmonisation in the fiscal system.
Could the Council do something to put an end to this vicious circle?
President-in-Office of the Council. - (CS) First of all I would like to emphasise that the long-term objective is a solution in the form of a directive or a multilateral treaty. Only thus can we develop this system effectively from the standpoint of legal principles. The Commission is proposing a solution for the most pressing problems arising in connection with the internal market, through improved coordination of Member State tax regulations and improved decision-making processes. The Commission in its communication 823 on coordination put forward a proposal to create a mechanism for an effective resolution of disputes connected with international double taxation problems in the EU but due to insufficient support from the Member States, as the MEP mentioned here, the Commission abandoned this request in favour of other initiatives. The Commission is fully aware of the impact of double taxation agreements on the internal market and it will start preparing public consultations in 2009. Based on these consultations the Commission will draft a communication on its findings together with a proposal for an acceptable solution to existing problems.
The Council has repeatedly grappled with this problem within the framework of various initiatives. The first one was the expansion of the framework of Directive 90/435/EC on the common system of taxation for parent and subsidiary companies through Council Directive 2003/123/ES, which eliminates the economic and legal double taxation of cross-border flows of dividends within the framework of the Community. In 1990 an arbitration treaty was adopted with the aim of eliminating double taxation arising from the setting of transfer prices between related enterprises. Nevertheless this directive did not prove very effective, partly because it has the character of an international treaty concluded between Member States and not the character of a Community legal instrument. In 2003 Directive 2003/49/EC was adopted, eliminating double taxation for interest and royalty payments between associated enterprises from different Member States, which authorises only the country of the beneficial owner of the payment to tax that payment. The question of expanding the framework of this directive should form the topic of further negotiations in the Council. In connection with the two communications from the Commission on coordinating Member State systems of direct taxation on the internal market and retirement tax, ECOFIN adopted the December 2008 Council resolution on retirement tax. This resolution endeavours to eliminate double taxation and coordinates state procedures in the area of retirement tax so that, with the transfer of economic activities from one state to another, when assets of physical or legal persons are transferred from the state which applies the tax on exit, then the recipient state should apply the market value of the asset which was exchanged at the time of the asset transfer from the exit state as an expenditure when the asset is sold.
We all understand that these issues on taxation can be very technical, but in general will the Minister agree that anyone who understands these issues will surely see that tax harmonisation is not essential to avoid double taxation? All that is required - I know it is quite technical - is a will for better cooperation between Member States. Given the amount of money that governments are currently taking away from hard-pressed taxpayers, surely it is time to encourage more tax competition to reduce the burden on working families across the European Union.
(DE) President-in-Office, I think that the Czech Presidency is taking a very positive and proactive approach to this issue. I should like to congratulate you on that, because naturally it is important to protect citizens and small and medium-sized enterprises so that, when they provide services, they can also recover their income accordingly. Double taxation is something for which there is no social justification whatsoever. Hence my question: do you believe that the European Court of Justice could set standards here?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, the European Court of Justice has decided that the direct application of community law, of freedom of movement and the principles of non-discrimination do not oblige Member States to eliminate legal double taxation arising through the mutual interaction of different taxation systems in cross-border situations within the Community. This position arises from the decision of the European Court of Justice in case C-513/04 Kerckhaert Morres. The court has already ruled on this matter and I firmly believe that very little scope remains here. According to the case law of the Court of Justice, treaties eliminating double taxation must fulfil the requirements of the internal market, and in particular they must not introduce discrimination or discrepancies in relation to basic freedoms enshrined in the Treaty on the European Communities. On the other hand I firmly believe that the risk of double taxation enormously complicates the tax systems and above all it complicates things for small and medium-sized enterprises, who sometimes find it very difficult to penetrate the complicated systems of individual national laws. It is precisely SMEs that are most exposed to this risk, because SMEs have higher costs because they cannot afford to hire expensive consultancy or law firms in the way that large corporations - and particularly multinationals - can. Therefore SMEs are more burdened by these complicated tax systems. I am personally convinced that the fairest solution is for all Member States to have the simplest, most transparent direct taxation system, and as far as I am concerned, the lowest possible taxes.
Subject: Poultry meat
In light of Commission proposal for a Council Regulation amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets as regards the marketing standards for poultry meats, would the Czech Presidency agree that in the interest of food and consumer safety, traceability and product quality that all poultry meat sold as 'fresh' must provide consumers with a guarantee of freshness. Would the Presidency agree that there is a serious problem with regard to poultry meat that is slaughtered and frozen in a third country, transported and defrosted - and in some cases processed - in an EU country, and subsequently marketed and sold as 'fresh' EU produce. Would it agree that this is not acceptable and is misleading to the consumer and unfair to EU producers who adhere to strict EU guidelines? What steps is the Czech Presidency currently taking to ensure the smooth adoption of this regulation?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, the Presidency would like to assure the honourable Member that it places great importance on a high level of food safety and consumer protection within the framework of the Community regardless of whether the food is produced locally or imported from third countries. In this context the Presidency would like to refer to the conclusions of the Council meeting of 18 and 19 December 2008 on the safety of imported agricultural products and food products. In accordance with Community rules the Council in its conclusions invited the Commission to submit a report to the Council and to the European Parliament by the end of 2010 concerning the effectiveness and the application of hygienic and phytosanitary checks on imported foods. As a result of its obligation to ensure high levels of human health protection when implementing Community policies, the Council in December 2008 rejected a proposal from the Commission for a Council regulation implementing Council Regulation (EC) No 853/2004, regarding the use of antimicrobial substances to remove surface contamination from poultry carcases. The Council took the view that the use of these substances could potentially mask poor hygiene practices. The European Parliament expressed its opposition to the proposal in a resolution of 19 June 2008 and asked the Council to reject the proposal. Regarding the Commission's proposal concerning trading standards for poultry meat, the Presidency would like to confirm that the proposal is at present under negotiation in the Council with the aim of ensuring a high level of protection for consumers and of preventing poultry being sold as fresh when it has previously been frozen. The Presidency can assure the honourable Member that it is taking all measures to enable the rapid adoption of this regulation as soon as the European Parliament has issued its opinion.
I thank the Presidency for that reply because it was indeed my understanding that the Czech Presidency was to take action in this matter. I am pleased to hear that it is being discussed within the Council that you will take action to prevent poultry meat being frozen and subsequently sold as fresh, because of course it means that many EU producers - indeed all EU producers - are not operating on a level playing field.
So I suppose my question to the Presidency is: how soon can we expect some response from the Council on this, and can you give us any indication as to what particular actions you might take in this matter?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, this problem has now been resolved by the working bodies of the Council within the framework of the negotiations over a proposed Council Regulation amending Regulation (EC) No 1234/2007, establishing a common organisation of agricultural markets with regard to trading standards for poultry meat. The Czech Presidency has proposed a compromise text for which the Council's Agriculture Committee has expressed majority support. The text will be submitted for WTO assessment within the framework of consultations with trading partners. If there is a positive result and the European Parliament approves its report at the plenary session at the same time, which should happen, then the Czech Presidency will submit the compromise text to the Council. The Council has a formal obligation to await submission of the European Parliament's opinion, although it does not have to refer to it in its decision. The compromise text states that for products made from fresh poultry meat in accordance with this regulation, Member States may stipulate slight variations in the temperature requirements which are applied for an absolute minimum time and only to the extent required for allowing handling and cutting up operations in processing plants during the production of fresh poultry meat products. We expect that the Council will address itself to this proposal in May and based on negotiations to date we expect positive results.
Following the BSE crisis in the beef sector some years back, we brought in full identification and traceability for beef products in Europe. Would the Council not agree that we need to move swiftly, not just on poultry but sheep and pigmeat as well, to give consumers the same information and indeed to provide the same traceability if something should go wrong?
The Sommer report on information to consumers is wending its way through Parliament at the moment, and perhaps through added labelling - which would add to the traceability - the Council might agree with me that this would be a way of achieving this.
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, indicating the origin of poultry meat does not form part of Annex 14 of Council Regulation (EC) No 1234/2007, and therefore it is not part of the proposal we are now debating. The indication of origin is handled under Commission Regulation (EC) No 543/2008, and it therefore comes under the responsibility of the Commission and is debated in committee. I would also like to say that I understand this question very well because if you look at the threat which arose from so-called mad cow disease in the case of infected beef, taking into consideration the real impact on the health of the population in EU Member States, then some of the diseases that come from poultry meat, for example salmonella, cause a dramatically higher number of health problems and even deaths than mad cow disease caused in its time. On the other hand I would like to emphasise again that indication of origin comes under the responsibility of the Commission and we should not forget that monitoring the place of origin is of course much more difficult in the case of poultry than it is with cattle. We should also avoid getting into a situation where the attempt to protect the consumer to such an extent that all doubt and all potential risk is absolutely eliminated leads to a system that is so administratively complex that it leads to significantly higher food prices. I would like to repeat again here that the key responsibility in the area of mandatory indications of origin for poultry meat lies with the Commission and not with the Council.
Subject: Crisis management and small- and medium-sized undertakings
The European crisis management programme includes assistance for small undertakings under the Small Business Act. In this connection, what actions have been taken to date and what further actions are being planned?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, in December last year the European Council agreed on a European economic recovery plan. This plan includes concrete measures for supporting small and medium-sized enterprises, the most important of which are the measures aimed at improving access to finance and reducing the administrative burden on business. At the same time the European Council expressed its support for increased intervention by the European Investment Bank in the years 2008 to 2011, particularly with loans to small and medium-sized enterprises, which represents an increase of EUR 10 billion compared to current lending in this sector. Additionally, the European Council has supported temporary overruns of threshold values for at least two years in relation state support involving sums up to EUR 500 000 and adjustments in the state support framework which are essential for boosting support to companies, particularly small and medium-sized ones. The European Council also called for the use of accelerated procedures allowed under European Community law for awarding public contracts and for a reduction in the administrative burden on companies. The European Council also supports full implementation of the Commission action plan on the Small Business Act initiative that was adopted by the Council on 1 December 2008. The action plan for the Small Business Act initiative should help small and medium-sized enterprises in the period of economic turmoil by improving access to loans, reducing the administrative burden, helping small and medium-sized enterprises to exploit the benefits of the internal market and increasing competitiveness on foreign markets. On 5 March the Council concluded that the action plan should be fully implemented as quickly as possible at Community and Member State levels while complying with the principles of subsidiarity.
Additionally, the Council again mentioned the importance of further improvements in access to finance - I am thinking of loans, guarantees, mezzanine finance, etc - and also to venture capital for newly established innovative enterprises and for small and medium-sized enterprises where it is necessary to take account of the effects of the current financial crisis. We must strengthen market access for small and medium-sized enterprises above all through more monitoring of the market and of individual sectors in order to identify and tackle barriers to the internal market. Requirements for accounting and procedures for setting up new companies should be essentially simplified and speeded up. At its meeting on 19 and 20 March the European Council agreed on the following measures: eliminating existing barriers and preventing the emergence of new ones, achieving a fully functioning internal market, further reducing the administrative burden, improving the framework conditions for industry in order to retain a strong industrial base for enterprise with particular emphasis on small and medium-sized firms and innovation, supporting partnerships between the different areas of business, research, education and training and increasing the quality of investments in research, knowledge, and education.
Ladies and gentlemen, I would also like to say that on 10 March 2009 the Council achieved a political agreement that all Member States would have the option, based on a change to Directive 2006/112/EC, to implement permanently reduced VAT rates on a range of labour intensive services, and these are usually services provided by small enterprises, of course. Among the other legislative proposals arising from the Small Business Act initiatives the Council should adopt a regulation on the Statute of the European Private Company which would make it easier for small and medium-sized enterprises to conduct cross-border business activities. The Council will also look at revising the late payments directive, with the aim of ensuring that small and medium-sized enterprises are paid on time for all commercial transactions. As far as the agenda for better regulation is concerned, the Commission last year presented 11 new accelerated measures for reducing the administrative burden on business with the aim of achieving a 25% reduction in the existing administrative burden caused by EU regulations by 2012. According to estimates, this could lead to savings of about EUR 30 billion, and the greatest benefit would go to small and medium-sized enterprises. On 10 March this year the Council called on the Commission to propose specific new measures for reducing the burden in respect of each of the 13 key priority areas in the action plan. The actual steps in relation to this include the adoption of proposals for simplifying the third and sixth directives applying to mergers and breakups of commercial undertakings at the first reading in the European Parliament, and also approving a revision of the fourth and seventh directives. However, this important work should continue with the aim of achieving the 25% reduction in the administrative burden and the Commission should complete its review of all existing legal regulations as quickly as possible.
(EL) Madam President, I thank the minister for his reply, which listed all the measures planned. Of course, now the application of these measures needs to bring real results to all those in the European Union at present who have small and medium-sized enterprises which are suffering the consequences of the crisis and to all those who want to set up new small and medium-sized enterprises. It is on this point precisely that I would like the minister to tell me if we have statistics on new business start-ups, alongside the statistics on the businesses which are disappearing. I would be interested in having these comparative figures, if not today, then in a future reply.
President-in-Office of the Council. - (CS) Firstly I would like to emphasise that the numbers of failing and newly-established companies as well as the specific conditions for establishing a new company vary considerably between the individual Member States of the EU. While in some states it takes a few days to set up a small or medium-sized company, in other states it can unfortunately take several months. It is of course possible to draw up a detailed summary containing the information you are requesting, Mrs Panayotopoulos-Cassiotou, and we would present it in writing.
Subject: Outcome of the Spring Council on financing a global climate deal
In light of last week's Spring Summit, is the Presidency satisfied with the outcome of the negotiations which took place on providing financial assistance to developing countries to further a global climate change deal at the COP-15 in Copenhagen this December?
President-in-Office of the Council. - (CS) Madam President, ladies and gentlemen, in the conclusions from the meeting of 19 to 20 March 2009, the Council stated that mitigation and adaptation measures would require considerable domestic and financial resources, both public and private, particularly in the most threatened developing countries, and that the EU would provide a fair share of the funding for these measures in developing countries. Commission estimates based on recent studies indicate that by 2020 the additional public and private investments will have to increase to almost EUR 175 billion if emissions are to be reduced to a level compatible with EU objectives.
Current studies also show that more than half of these investments will have to be made in developing countries. The secretariat of the UN Framework Convention on Climate Change further estimates that in 2030 the cost of adaptation in the developing countries would be in the range of EUR 23 to 54 billion a year. As concerns funding for mitigation measures in developing countries, the Council has adopted a clear position. With the help of developed countries developing countries should draw up strategies and plans for building a low-carbon economy. These strategies and plans should make a distinction between measures that can be adopted independently as they involve either zero or very low expenditure or even a net benefit in the medium-term, and measures which will lead to positive additional costs that individual countries themselves cannot easily afford.
In order to implement the Copenhagen agreement it is essential to have sufficient, predictable and timely financial support. The international financial structure providing this support must be based on principles of efficiency, suitability, equality, transparency, responsibility, cohesion, predictability and proper financial management. In relation to funding sources, the Council confirmed options which may be further examined in international negotiations and which involve an approach relying on contributions based on an agreed scope, a market approach based on contract auctions or combinations of these and other options. Moreover, during the transition to a global carbon trading market, flexible mechanisms, the clean development mechanism and joint implementation will continue to play a significant role in financing emission cuts in developing and transforming economies. In relation to this it will be important to strengthen integrity from the perspective of the environment, the contribution to sustainable development and fair geographical distribution. It is also necessary to expand the carbon trading market in order to send clear signals about the cost of carbon. This involves one of the most cost-effective ways of cutting emissions while at the same time providing an obvious stimulus for the transfer to a low-carbon economy. In connection with the EU agreement on the climate-energy package the Council has also emphasised the contribution of this package to EU efforts to secure funding for measures aimed at mitigating climate change and adapting to it. It is clear that we must do much more in the area of funding. The Council has decided to return to this topic in its June meeting, in order to further define its position in relation to ongoing international negotiations.
I should like to thank the Czech Presidency for a fulsome response. I actually got it in writing earlier today because they did not think we would reach Question 10.
Can I assume that really is the view of the Czech Government, as you have just put on the record, because it would certainly encourage me greatly if I thought so? I thank you, because it means the Czech Government has come a long way on climate change matters since the start of its Presidency.
Apart from the Council meeting in June, could you indicate the rest of the timetable for coming to an agreement on the so-called 'fair share' from the EU in financing third-country mitigation and adaptation? I fully agree with what you say, by the way, on the carbon market and its contribution.
Thank you, Mrs Doyle. I am intrigued to know that you had the answer in advance. That is a practice I have wished to encourage from both Council and Commission for a very long time, so congratulations to you both on achieving that.
(Interjection from Avril Doyle: 'That is because they thought we would not reach Question 10!)
President-in-Office of the Council. - (CS) Ladies and gentlemen, the less time is left for the Presidency of this Czech government, the faster it seems to pass and that is perhaps why we are trying to hurry on and to deal with all of the administration on time. I would like to say in response to the question from the honourable Member that the Council will discuss this topic again in June this year. In the opinion of the Council it important to focus more on the financial mechanisms of the fight against climate change. In advance of the Copenhagen meeting the Council will publish the EU approach to different ways of financing mitigation and adaptation measures, to supporting new technologies and to creating the right environment for implementing these plans. The Council will also show how the EU will make a concrete contribution to these plans and it will explain how the costs will be shared out between the Member States, as well as the efforts towards implementing these aims. All of this will be based on actual proposals from the Commission.
Concerning certain other problems related to financing the global agreement on combating climate change, the EU has made it clear that it wants to assume a proportionate share of responsibility in this matter. Moreover, the EU has established basic principles relating to funding and has made it clear that it intends to discuss these options with its global partners. However, it is obviously too soon to reveal our cards by publishing some of the numbers. It would not be sensible, it would not be prudent, it would not be tactical. We have an idea of how much funding will be needed to implement the global plan. However, we must know at least approximately what sort of mitigation measures third countries are planning to implement. In this context I would like to say that in 2007 the EU set out a voluntary commitment to cut emissions by 20% - and in the event of a successful global agreement by 30% - and this was long before any other country in the world had published anything at all on mitigation proposals.
While I have the opportunity, I will press the point, because it does seem to me that if answers to questions that we think we are not going to reach can be provided in advance then there is no reason why the questions that we are going to reach should not have the answers in advance, so that we can have - as we just had now - a better and more helpful exchange. Thank you both for demonstrating that, which has made the point that many of us have long sought to make.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20.10 and resumed at 21.00.)